COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Chad Davidson and Missy Davidson v. Ovation Builders, Inc., and
                          Red Shed

Appellate case number:    01-12-00080-CV

Trial court case number: 23404

Trial court:              12th District Court of Walker County

       The appellate record was first due in the above-referenced appeal on December 30, 2011.
The clerk’s record has been filed. The reporter’s record has not been filed. Court reporter
Jacqueline Mills has notified the Court that the record in this case was taken by Karen Deshetler.
        On July 13, 2012, the Court notified court reporter Karen Deshetler that the record had
not been received for filing and directed that the record be filed no later than August 2, 2012.
See TEX. R. APP. P. 35.1, 37.3(a)(1). The Court directed the reporter to notify the Court by that
date if the proceedings were not recorded, if appellant had not requested that the reporter’s
record be prepared, or if appellant had not paid, or made arrangements to pay, the reporter’s fee
for preparing the record. See TEX. R. APP. P. 35.3(b). The reporter did not respond.
       It is ORDERED that court reporter Karen Deshetler file in this Court no later than
February 25, 2013 either (1) the reporter’s record, with all requested exhibits, or (2) a written
statement that the proceedings were not recorded, that appellant has not requested a reporter’s
record, or that appellant has not paid, or made arrangements to pay, the reporter’s fee for
preparing the record. No motions for extension of time will be entertained absent
extraordinary circumstances. If Karen Deshetler does not timely file the record or
response, as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: February 14, 2013